Citation Nr: 0301008	
Decision Date: 01/16/03    Archive Date: 01/28/03	

DOCKET NO.  99-22 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an increased rating for clawtoe, little, 
right foot, with plantar keratosis with postoperative 
fusion, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from November 1969 
to November 1971.  

This matter arises from a February 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, that denied the 
benefit sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 1991), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.

After preliminary review, the Board remanded the case to 
the RO in January 2001 for further action and 
adjudication.  That was accomplished, and the case was 
returned to the Board on December 31, 2002 for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  Symptomatology currently associated with clawtoe, 
little, right foot, with plantar keratosis with 
postoperative fusion includes minimal callous formation 
below the fifth metatarsal head with metatarsalgia and 
subjective complaints of pain.  However, the bony 
architecture of the right foot otherwise is preserved.  
This represents no more than moderately severe impairment.


CONCLUSION OF LAW

A rating in excess of the 20 percent currently assigned 
for clawtoe, little, right foot with plantar keratosis 
with postoperative fusion is not warranted. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.20, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code (DC) 5283 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002), eliminated the well-
grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159 (2002)).  The amendments were 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a) that is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See VCAA, 
§ 3(a) (codified at 38 U.S.C.A. § 5103A).  


The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA. 

In the present case, the Board finds that VA's redefined 
duty to assist has been fulfilled under the applicable 
statute and regulations.  VA must notify the veteran and 
his representative of evidence and information necessary 
to substantiate his claim, and inform him whether he or VA 
bears the burden of producing or obtaining that evidence 
or information.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was issued a statement of the case, as well as 
supplemental statements of the case, that informed him of 
the evidence used in conjunction with his claim, the 
pertinent laws 

and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  In addition, by 
letters dated in February and March of 2001, the RO 
notified him of the impact of the VCAA on his appeal, of 
VA's duty to assist him in obtaining evidence for his 
claim, what the evidence must demonstrate, and which 
evidence VA will acquire on the veteran's behalf, as 
opposed to that evidence or information that it was the 
veteran's responsibility to submit.  These letters 
supplemented language contained in the Board's January 24, 
2001 remand.  The veteran also was given an opportunity to 
submit additional evidence in support of his claim, and 
was afforded further VA physical examination to complement 
the record.  Thus, the record indicates that the veteran 
not only was provided adequate notice as to the evidence 
needed to substantiate his claim, but that all relevant 
facts have been properly developed, and all evidence 
necessary for an equitable disposition of the issue on 
appeal has been obtained.  As such, VA has no outstanding 
duty to inform the appellant that any additional 
information or evidence is needed.  Moreover, as the 
record is complete, the obligation under the VCAA for VA 
to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is moot.  Finally, in view of the relatively 
narrow questions of law and fact on which this case turns, 
the Board concludes that there is no reasonable 
possibility that any further development could 
substantiate the claim.

II.  Increased Rating for Claw Toe, Little, Right Foot 
with Plantar Keratosis with Postoperative Fusion

The veteran contends that disability associated with 
clawtoe, little, right foot, with plantar keratosis with 
postoperative fusion is more severe than currently 
evaluated.  More specifically, he indicates that he has 
difficulty bearing weight on that toe because of pain.  
Disability evaluations are based upon a comparison of 
clinical findings with the applicable schedular criteria.  
See 38 U.S.C.A. § 1155.  Moreover, when evaluating a given 
disability, its entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  However, 

current clinical findings are of paramount importance.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where 
there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  When an unlisted condition is 
encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

The veteran's clawtoe, little, right foot, with plantar 
keratosis with postoperative fusion is most analogous to 
the provisions of 38 C.F.R. § 4.71a, DC 5283, regarding 
various levels of impairment resulting from malunion or 
nonunion of the tarsal or metatarsal bones of the foot.  
Therein, a 20 percent disability rating shall be assigned 
for moderately severe impairment; a 30 percent disability 
rating requires the presence of "severe" impairment.  It 
is within this context that the facts in this case must be 
evaluated.

The facts are as follows.  Service medical records 
indicate that the veteran was diagnosed with clawing of 
the right fifth toe with plantar keratosis.  He underwent 
proximal interphalangeal fusion of the right fifth toe 
with transfer of the extensor tendon to the fifth 
metatarsal.  At separation from military service, a 
postoperative scar was observed.  The veteran complained 
of recurrent foot pain with difficulty in running and 
standing for long periods of time.

During VA examination of the veteran's right foot in May 
1975, a callus beneath the head of the fifth metatarsal 
was observed.  It was also noted that the veteran still 
had the hammertoe on the fifth digit.  A well-healed scar 
on the dorsum of the right fifth digit with some 
alteration of sensation on the dorsal aspect of that toe 
was observed.  X-rays failed to reveal any fracture, 
dislocation, or bony pathology.  A molded metatarsal pad 
to be inserted to the veteran's right shoe was 
recommended.


The veteran was afforded a VA examination of the right 
fifth toe and metatarsal during August 1977.  At that 
time, he complained of pain and aching in the right foot 
when walking, standing, etc.  He complained that he was 
unable to dance and to participate in sports because of 
the right fifth toe.   A clawtoe, little, right foot, 
which did not touch the floor was observed.  However, no 
plantar keratosis was present.  X-rays reflected a 
deformity of the midshaft of the proximal phalanx of the 
fifth digit.  The distal tip of the distal phalanx of the 
fifth digit was absent.  The remainder of the veteran's 
right foot was within normal limits, radiologically.  

The veteran again was afforded a VA physical examination 
in August 1980.  The examiner observed that the veteran 
walked with a normal gait, but that the right fifth digit 
did not touch the floor when the veteran stood erect.  A 
well-healed scar on the dorsal surface of the lateral edge 
of the right foot was observed.  There was no sign of 
infection or swelling.  Nor was there any indication of 
plantar keratosis.  X-rays reflected surgical changes 
involving the middle phalanx of the fifth toe with no 
acute bony or joint abnormalities.  

During VA treatment received in December 1998,  the 
veteran complained of pain in the right foot during weight 
bearing.  A physical examination conducted at a VA 
facility during that month indicated that the right foot 
was intact and symmetrical with the exception of the fifth 
digit.  The veteran had painful hyperkeratotic tissue 
below the fifth metatarsal head on the right foot.  Some 
edema was noted on the fifth digit of that foot.  That toe 
was very sensitive to touch.  Dorsiflexion and plantar 
flexion of the fifth metatarsophalangeal joint resulted in 
pain.  The veteran had a fairly normal gait despite the 
foregoing findings.  X-rays revealed narrowing of the 
joint space of the fifth metatarsophalangeal joint.  
Otherwise, no dislocations, fractures, or bone tumors were 
noted.  The diagnosis was symptomatic hammertoe deformity 
(Claw toe) fifth digit, right foot with associated 
bursitis and edema.

A VA podiatrist then offered an opinion in March 2001.  
The physician observed the history associated with the 
veteran's fifth right toe.  Minimal callous formation 

was present, but the veteran complained of pain in the 
area that was constant in nature.  The physician 
recommended surgical intervention to correct the fifth toe 
deformity because of the veteran's complaints of pain.  
However, X-rays taken at that time again reflected normal 
bony architecture of the right foot with well-preserved 
joints.

The foregoing indicates that a disability rating in excess 
of the 20 percent currently assigned is not warranted.  
Symptomatology associated with clawtoe, little, right 
foot, with plantar keratosis with postoperative fusion is 
limited to symptomatic hammertoe deformity of the fifth 
digit of the right foot with associated bursitis and 
edema, as well as metatarsalgia.  In addition, minimal 
callous formation is present.  However, the remainder of 
the veteran's foot appears intact.  The veteran's 
complaints of pain associated with the right fifth toe are 
duly noted.  However, despite his contentions to the 
contrary, his gait has been observed to be normal over the 
course of many years.  Additionally, the veteran's primary 
complaints have centered upon the limitations that the 
disability at issue has placed upon his ability to engage 
in sports and dancing.  This is unrelated to the 
impairment in earning capacity resulting from the 
disability at issue.  As such, symptomatology associated 
with this disability does not more nearly approximate 
"severe" impairment.  Parenthetically, the Board notes 
that no other DC would afford the veteran a higher 
disability evaluation.  Under the provisions of 38 C.F.R. 
§ 4.71a, DC 5284 (2002), severe impairment would be 
necessary to warrant a 30 percent disability rating.  
Abnormalities associated with the veteran's right fifth 
little toe do not rise to that level for the purpose of 
evaluating foot injuries in general.  Accordingly, the 
20 percent disability rating currently assigned is the 
maximum allowable schedular evaluation warranted for this 
disability, either historically, or currently.

Notwithstanding the above, a rating in excess of that 
currently assigned for the disability at issue may be 
granted when it is demonstrated that the disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization so as 

to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2002).  
Although the veteran has received outpatient treatment for 
this disability on a number of occasions over the years, 
there is no indication that it has required frequent 
hospitalization since the veteran's discharge from 
military service.  Moreover, there is no indication that 
it has hindered the veteran's employment.  The veteran has 
been employed for many years as a mail handler with the 
United States Postal Service.  During the course of his 
employment, he has been required to spend a good deal of 
time on his feet, and has engaged in heavy lifting.  No 
evidence has been submitted to indicate that the 
disability at issue has compromised his employment beyond 
that contemplated by the regular schedular provisions.  
See 38 C.F.R. § 4.1 (2002).  Absent evidence of either 
frequent periods of hospitalization or marked interference 
with employment, there is no basis to conclude that the 
disability at issue is more serious than that contemplated 
by the aforementioned schedular provisions.  Thus, the 
failure of the RO to submit the case for consideration by 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, was not unreasonable in 
this case.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996). 

The Board finds as to all material issues that the 
evidence is not evenly balanced and that the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F.3d 1072 
(Fed. Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only 
requires that the Board "consider" all the evidence and 
material of record; the benefit of the doubt provision 
only applies where there is an approximate balance of 
positive and negative evidence).



ORDER

A rating in excess of 20 percent for clawtoe, little, 
right foot, with plantar keratosis with postoperative 
fusion is denied.  


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

